
	
		II
		110th CONGRESS
		2d Session
		S. 3050
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain isotopic
		  separation machinery and apparatus, and parts thereof, for use in the
		  construction of an isotopic separation facility in southern New
		  Mexico.
	
	
		1.Certain isotopic machinery
			 and apparatus, and parts thereof, for use in the construction of an isotropic
			 separation facility in southern New Mexico
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.84.05Isotopic
						  separation machinery and apparatus, and parts thereof, for use in the
						  construction of an isotopic separation facility located in southern New Mexico
						  known as the National Enrichment Facility (provided for in
						  subheading 8401.20.00)2.2%No
						  changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
